— An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Lucy Billings, J.), entered on or about September 20, 2012, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 20, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Gonzalez, P.J., Andrias, Richter and Clark, JJ.